WOODLEY, Presiding Judge
(dissenting).
The Court of Criminal Appeals or its judges-are not the triers of facts and are not at liberty to substitute their findings for those of the jury. Only where the evidence, viewed in its strongest light from the standpoint of the state, fails to'make guilt' reasonably' certain' is .the appellate court authorized to set aside-a conviction for insufficiency of the evidence. Wright v. State, Tex.Cr.App., 364 S.W.2d 384, cert. denied, 375 U.S. 870, 84 S.Ct. 96, 11 L.Ed. 2d 96; Mason v. State, 108 Tex.Cr.R. 452, 1 S.W.2d 283; Franklin v. State, 147 Tex.Cr.R. 636, 183 S.W.2d 573.
All controverted defensive issues raised pass out of the case with the jury’s verdict. Paris v. State, 157 Tex.Cr.R. 580, 249 S.W. 2d 217, cert. denied, 344 U.S. 857, 73 S.Ct. 92, 97 L.Ed. 665, reh. denied, 344 U.S. 888, 73 S.Ct. 183, 97 L.Ed. 687.
The evidence viewed in ■ the light and manner required by the rules of law stated is sufficient to sustain the jury’s verdict and it should not be set aside on the ground of insufficient evidence.
The appellant drove his co-principal Gip-son and the prosecuting witness to an isolated site, where her cries could not be heard. On the way he saw Gipson strike her head against the dash. He was present and offered his assistance when she was forced to disrobe and her hair was cut off. He was present when Gipson forcibly took a ring off her finger and told her it did not belong to her, it belonged to him. He was nearby while Gipson was beating her with a tree limb after her ring was taken. A $100 bill which the prosecutrix had ia her brassiere disappeared while the three were together.
*426The fact that the robbery was not the prime objective of the appellant and Gip-son is not controlling. The taking of the ring by force with fraudulent intent was robbery. Whether the appellant had knowledge of the robbery which occurred in his presence and during the commission of the assault of which he and Gipson were equally guilty was for the jury. Blair v. State, 138 Tex.Cr.R. 247, 135 S.W.2d 715; Counts v. State, 149 Tex.Cr.R. 348, 194 S.W.2d 267. The jury has resolved the issues against the appellant.
When Gipson told the prosecuting witness, “in a medium voice,” the reason she was “being robbed and why she was being beaten,” the appellant was only “a good six feet away.”
I respectfully dissent from the overruling- of .the State’s Motion for Rehearing.